DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment of claims 9 and 10 filed on 02/28/2022 has been acknowledged and entered. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 03/23/2022 following an interview conducted with Brain Burk and Christian Camarce on 03/16/2022.
The application has been amended as follows:  
(a) In claim 11, line 1, after “wherein”, insert --the first region of--.
(b) In claim 11, lines 3-4, after “first porosity and”, delete ----the second----.
(c) In claim 11, lines 3-4, after “first porosity and”, insert --a third--.
(d) In claim 12, line 2, after “and the”, delete ----second----.
(e) In claim 12, line 2, after “and the”, insert --third--.
(f) In claim 13, lines 1-2, after “periodically alternating”, insert --vertical--. 
(g) In claim 13, line 2, after “and the”, delete ----second----.

(i) In claim 14, lines 1-2, after “periodically alternating”, delete ----layers----.
(j) In claim 14, lines 1-2, after “periodically alternating”, insert -vertical sublayers-.
(k) In claim 14, line 2, after “and the”, delete ----second----.
(l) In claim 14, line 2, after “and the”, insert --third--.
Note: The amendments to claims 9-11 filed on 02/28/2022 should still be entered as well. 

Allowable Subject Matter
Claims 1-6 and 8-29 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-29 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims base claims 1 and 17 including “a fully depleted porous layer over the starting material, … wherein the fully depleted porous layer comprises a first porosity in a first region and a second porosity in a second region, and wherein the first and second regions are adjacent to each other in a horizontal direction" and the limitations of base claim 26 including “forming a fully depleted porous layer from a starting material, … wherein the fully depleted porous layer comprises a first porosity in a first region and a second porosity in a second region, and wherein the first and second regions are adjacent to each other in a horizontal direction”. In particular, the prior art of record falls short with regards to 
 
In example:
(i) Sarafis et al. (Porous Si as a Substrate for the Monolithic Integration on RF and Millimeter-Wave Passive Devices (transmission lines, inductors, filters and antennas): Current state-of-art and perspectives, Applied Physics Reviews 4, 031102 (2017)) teaches a layered structure comprising: a starting material layer; and a porous layer over the starting material layer, wherein the porous layer is elementally identical to the starting material but is silent with regards to teaching that the porous layer is specifically a fully depleted porous layer. Furthermore, Sarafis fails to specifically teach the porous layer comprising a first porosity in a first region and a second porosity in a second region, and wherein the first and second regions are adjacent to each other in the horizontal direction. 
(ii) Wallner (Porous silicon technology for integrated microsystems), PhD dissertation, Electrical and Computer Engineering Department, MTU, Houghton, MI, (2006)), Gautier et al. (Porous silicon for electrical isolation in radio frequency devices: A review, Applied Physics Reviews 1, 011101 (2014)) and Lehmann et al. (The Physics of Macropore Formation in Low-Doped p-Type Silicon, Journal of The Electrochemical Society, 146 (8) 2968-2975 (1999)) all teach specifics of similarly formed layer structures comprising a starting material layer and a fully depleted porous Wallner teaches a fully depleted porous layer over a starting material and describes formation details and properties of said layer in detail, Gautier teaches a fully depleted porous layer over a starting material, wherein a first band gap of the fully depleted porous layer is greater than a second band gap of the starting material, and Lehmann teaches a fully depleted porous layer over a starting material and describes formation details and properties of said layer in detail. Specifically, all three references above touch on how the formation method and starting material properties can be altered to arrive at a fully depleted porous layer having a band gap that is greater. However, all three reference fail to specifically teach a fully depleted porous layer comprising a first porosity in a first region and a second porosity in a second region, and wherein the first and second regions are adjacent to each other in the horizontal direction.
(iii) Swanson et al. (U.S. Patent No. 6,376,859) teaches a starting material layer  and a porous layer over the starting material layer wherein the porous layer comprises a first porosity in a first region and second porosity in a second regions but fails to specifically teach wherein the first and second regions are adjacent to each other in a horizontal direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 23, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894